DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of ClaimsClaims 4, 5, 7, 10 and 12-18 are pending
Claims 1, 3, 6, 8-9, 11 and 19-20 are withdrawn from consideration
Claims 2, 19 and 20 are now canceled
Claims 4, 5, 7, 10, 12, 14 and 15 are currently amended
Claims 4, 5, 7, 10 and 12-18 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
2.	Applicant’s election with traverse of Group II claims 12-18 in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of all claimed inventions together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been 
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of all the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the multiple inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining all distinct inventions together, restriction of the distinct inventions is clearly proper.  
	Furthermore, since Applicant has amended claims 4, 5, 7 and 10 to now depend from elected independent claim 12, claims 4, 5, 7 and 10 will also be examined.
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 16 is objected to because of the following informalities:  Line 1 states “A portable fuel tank assembly…”  Remove “portable” to maintain consistency.  Also, line 2 states “said microprocessor”.  Examiner suggests amending the limitation to further .  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 1 states “day”.  Remove “day”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Lines 1-2 states “said microprocessor”.  Examiner suggests amending the limitation to further recite “said microprocessor assembly” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said inner bottom wall…said bottom outer wall” on lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the fuel level” on line 10, “said fuel levels” on line 11, and “said assembly frame” on line 13.  There is insufficient antecedent basis for these limitations in the claim.  Claims 4, 5, 7, 10 and 13-18 are also rejected
Claim 14 recites the limitation "a fuel level” on line 2.  It is unclear whether Applicant is referring to the same fuel level as recited on line 10 of claim 12, or a different fuel level.
Claim 15 recites the limitation "an associated generator” on lines 2-3.  It is unclear whether Applicant is referring to the same “an associated generator” as recited on line 2 of claim 15, or a different associated generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 7, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lescure et al. (US 2013/0133750 A1) (hereinafter “Lescure”) in view of Bohm, II (US 6,520,124 B2) (hereinafter “Bohm”).

Examiner’s note:  Examiner is rejecting independent claim 12 first, followed by all the dependent claims.

Regarding Claim 12:
Lescure teaches a fuel tank assembly for an electrical generator (see FIGS. 2-5) comprising:
a support frame mounted to said tank, said support frame comprising a base frame, an upright frame section mounted to said base frame, and a support assembly mounted to said base frame (see FIG. 3, frame 67) (see FIG. 4, frame 73) (see FIG. 5, frame 38) (see paragraphs 26, 49 and 64);
a plurality of sensors (see paragraphs 18-21 and 83) mounted within said central chamber to determine the fuel level in said chamber and report said fuel levels to a microprocessor assembly (see paragraphs 19-21 regarding master control panel); said microprocessor assembly being mounted to said support frame (see paragraphs 19-21 regarding master control panel), an instrument panel housing mounted to at least one of said tank walls or said assembly frame (see paragraphs 19-21 regarding master control panel),

said microprocessor assembly being connected to said sensors and filtration assembly to receive data from said sensors and filtration assembly and transmit said data to a remote user (see paragraphs 19-21 regarding master control panel).
	Although Lescure teaches a tank, Lescure does not specifically teach a double walled tank with the corresponding walls and sections, as recited in amended, independent claim 12.
	Bohm teaches a double walled tank with a front wall, side walls, a rear wall, a bottom wall mounted to said front wall, said side walls and said rear wall and a top wall mounted to said front wall, said side walls and said rear wall defining an enclosed central chamber which can receive and hold fuel, said bottom wall being formed with at least two angled sections extending downward in said central chamber and engaging each other (see Bohm FIGS. 1-5) (see Bohm col. 1 line 66 through col. 2 line 28).
	Lescure and Bohm are analogous inventions in the art of teaching a fuel tank system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the tanks 26 and/or 32 of Lescure with the double walled tank construction, as taught by Bohm, to achieve the desirable result of having a double layered tank to prevent any leakages (see Bohm col. 2 lines 1-14).



The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said filtration assembly has a plurality of fluidly connected independently operating filters, each filter being rated for a one micron particulate removal and separation of both free and emulsified water, said water separated by said filter being collected in a filter housing sump (see Lescure paragraphs 44-46 regarding filtering).

Regarding Claim 14:
The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said sensors automatically maintain a fuel level ranging between 88% to 100% within said tank chamber and trigger an alarm when said fuel level in said tank chamber reaches 10% full (see Lescure paragraphs 18-21 and 83 regarding sensors and see paragraphs 19-21 regarding the master control panel).

Regarding Claim 15:
The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said fuel from said tank is supplied to an associated generator with said fuel returning from an associated generator being measured by separate positive displacement screw type flow meters (see Lescure paragraph 20 regarding generator and see paragraph 63 regarding flow meters).

Regarding Claim 16:


Regarding Claim 17:
The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said tank has operating indicator lights showing operation within a normal operating condition, a warning light and a critical alarm light (see Lescure sensor monitoring console 40 in paragraph 27) (see Lescure paragraphs 18-21 and 83 regarding sensors and see paragraphs 19-21 regarding the master control panel).

Regarding Claim 18:
The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said microprocessor is connected to the internet for transmission of data (see Lescure paragraphs 18-21 regarding master control panel).



Regarding Claim 4:
The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said sensors are float sensors including at least one high level fluid sensor and at least one low level fluid sensor (see Lescure paragraphs 18-21 and 83 regarding sensors and see paragraphs 19-21 regarding the master control panel).


The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said microprocessor assembly comprises a box, a computer, a touch screen and at least one control panel mounted to said box (see Lescure paragraphs 18-21 and 83 regarding sensors and see paragraphs 18-21 regarding the master control panel).

Regarding Claim 7:
The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said inner bottom wall has a plurality of angled sections angled toward said bottom outer wall in a range from about 3° to about 15° (see Lescure FIGS. 3-5).

Regarding Claim 10:
The combination of Lescure in view of Bohm teaches a fuel tank assembly as claimed in claim 12 wherein Lescure further teaches said plurality of sensors include a plurality of float sensors (see Lescure paragraphs 18-21 and 83 regarding sensors and see paragraphs 19-21 regarding the master control panel).



Other Reference Considered
Frazier (US 2016/0236694 A1) teaches an auxiliary power unit assembly and method.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AKASH K VARMA/Examiner, Art Unit 1773